Case 5:20-cv-00424-JGB-SP Document 1-1 Filed 02/27/20 Page1of13 Page ID #:4

EXHIBIT 1
 

 

Case 5:20-cv-00424-JGB-SP Document 1-1 Filed 02/27/20 Page 2of13 Page ID #:5

 

 

 

I
SUPERIOR COURT OF CALIFORNIA, COUNTY OF RIVERSIDE
O BANNING 311 E, Ramsey SL, Banning, CA 92220 O MURRIETA 90755-D Auld Rd., Suite 1226, Muriela, CA 92583
[. SLYTHE 285 N. Broadway, Blythe, CA 82225 G PALM SPRINGS 3255 E. Tahquitz Canyon Way, Palm Springs, CA 92282
G coRONA 505 5. Buena Vista, Rm. 201, Corona, CA 92882 RIVERSIDE 4050 Main SL, Riverside, CA 92501
C{) HEMET 880 N. State St, Hemet, CA 92843 (J TEMECULA 41002 County Center Dr., #100, Temecula, CA 92591
C) MORENO VALLEY 123800 Heacack St, Ste, D201, Morena Valley, CA 92583 ,

RECINa2
ATTORNEY OR PARTY WITHOUT ATTORNEY (Nama, State Bar Numbur and Adoress) : FOR COUAT USE OMLY
Zulu Ali Esq. SBN 252998; Willam G. Sorkin Esq. SBN 317652
Law Offices of Zutu All
2900 Adams Street Suite C13 |
Riverside, CA 92504 .

reuervone no: 951-782-8722 rox no, (Gata 951-346-9101 Se EROUNTY OF AEROS A

EWVAI ADDRESS (Opsena?: zulualillaw@gmail.com
ATTORNEY FOR Ware} Pegasus Properties and Investments LLC et. al.

 

PLAINTIFF/PETITIONER: Pegasus Properties and Invastments LLC et. al.

 

JAN 1 6 2020
E. Escabede

 

DEFENDANTIRESPONDENT: Jennifer Burkhalter

 

CASE NUMBER:

2000202

 

 

CERTIFICATE OF COUNSEL

 

 

The undersigned certifies that this matter should be tried or heard in the court identified above for the reasons

specified below:

The action arose in the zip code of: __ 92877

[The action concerns real property located in the zip code of:

 

[2 The Defendant resides in the zip code of:

 

For more information on where actions should be filed in the Riverside County
to Local Rule 1.0015 at www.riverside.courts.ca.gov.

Superior Courts, please refer

| certify (or declare) under penalty of perjury under the laws of the State of California that the foregoing is

true and correct.

 

Sierra Denny Esq. >

(TYPE OR PRINT NAVE OF Gl ATTORNEY LO) PARTY WARING OECGLARATION)

 

 

 

eae CERTIFICATE OF COUNSEL

RLCIORZ (Rev, GaI5/13]
(Reformatted O1/07/19) «

{SIGNATURE

Page 1 of1
Local Rute 1.0015
fiverside.courts c2.qgowlocatiimssecatims. shim
Case 5:20-cv-00424-JGB-SP Document1-1 Filed 02/27/20 Page 3o0f13 Page ID #:6

 

 

 

SUM-100
SOs oo TE
(CITACION JUDICIAL)
NOTICE TO DEFENDANT: [ q S
(AVISO AL DEMANDADO): SUPERIOR COURT OF CALIFORNIA
Jennifer Burkhalter, an individual and DOES 1 through 25 BOUNTY OF NERS
JAN 1§

YOU ARE BEING SUED BY PLAINTIFF: 16 2020
(LO ESTA DEMANDANDO EL DEMANDANTE): &, Escobedo
Pegasus Properties and Investments LLC; Lauria Burkhalter; and Kirsten Clough : —
[NOTICET You have been sued. The court may decide agalnst you wihout your being heard unless you respond wiiin 30 days. Read the Information

below.

You have 30 CALENDAR DAYS after this summons and fegal papers are served on you to fle a written response at this court and hava a copy
served on the plaintiff. A letter or phone call will not protect you. Your written response must be In proper legal form If you want the court fo hear your
cas@. There may be a court form that you can use for your response. You can find these court farms and mare information at the Califomia Courts
Ontina Self-Help Center {(www.caurtinfo.ca.gov/selihelp), your county law iibrary, or the courthouse nearest you, If you cannot pay the filing fee, ask the
court clark for a faa walver form. If you do nat file your response on time, you may lose the casa by defauit, and your wages, manay, and property may
be taken without further waming from the court.

There are other legal requirements. You.may want to call an attomey right away. If you do not know an attomey, you may want to call an attorney
referral service. if you cannot afford an attomey, you may be eligible for frea legal services from a nonprofit legal services program. You can fecate
these nonprofit groups at the Califomia Legal Services Web site (ww. fawheipcalifomia.org), the Cafifomla Courts Ontine Self-Help Center
{wun.courtinfa.ca.gav/selihaip), or by contacting your loca! court ar county bar association. NOTE: The court hasa Statutory lien for waived fees and
costs on any seffemant of arbitration award of $10,000 or more In a civ case. The court's lien must be paid before the court will dismiss the case.
JAVISO! Lo han demandado. SI no respanda dentro de 30 dias, ia corte puede decidir en su contra sin escuchar su version. Lea la informacion a
continuacion.

Tiana 30 DIAS DE CALENDARIO daspuds de que fa entreguen asta citacién y papeles legalos para presenter una respuesta por escrita en esta
corte y hacer que se entrequa una cop/a af damandante. Una carta o una llamada telefinica.no ia profagen. Su respuesta por escrito tiana qua estar
en formato legal correcta si desea que procesen su caso en la cons. Es posible que heya un formulario qua usted pueda usar para su raspuesta.
Puede encontrar estas farmularios da la corta y mas informacién en ef Centro da Ayuda de Jas Cortes da California (www. sucorte.ca.govj, en fa
biblioteca de layes de su condado o en Ja corta que fa quadte més cerca. S} no puede pagar fa cuola de presentacion, pida al secretario da fa corte que
fa dé un formulario de exencidn de pago de cuotas. Si no presenta su respuasta a tempo, puade perder a) caso por incumpiimienio y la corte fa podra
quitar su suefdo, dinero y Sienes sin mas agverteneia. .

Hay otras requisites teqales. Es recomendable que Name a un abagada inmediatamente. Sino conece a un abogado, pueda amar a un servicio da
ramisién a abogados. Si no puede pagar a un abogado, es posibie.que cumpla con fos requisiios para obtener servicios legaias gratuitos da un
programa 06 servicios fegales sin fines de lucro. Puede encontrar astos grupos sin fines da iucro en el sitio web da Califomia Legal Servicas,

(wiv. lawhelpcalifomia.org}, en ef Centro da Ayuda da fas Cortes de California, (www.sucarte.ca.gov) 0 poniéndosa an contacto con fa corte oe!
colegio de abogados focaies. AVISO: Por lay, ta corte tiene deracho a reciamar las cuotas y jos cosfos exentos por imponer un gravamen sobre
cualquier recuperactén de $10,000 6 mds de valor recibida mediante un acuerdo o una concesiin de arbitraje en un casa de derecho civil. Tlene qua
Pagar af gravamien de Ja corte antes de que fa corte pueda desachar ef caso.

 

 

 

 

The name and address of the court Is: CASE NUMBER: (Némero def Casa):
(Ef nombre y direccién da ta corte es): RIC ? 0. 0 0 4 0
4050 Main Strest, Riverside, CA 92501, Riversido Historic Courthause -

 

The name, address, and telephone number of plaintiff's attomey, or plaintiff without an attomay, Is: (Ef nombre, fa direcciin y ef nimero
de feféfono dal abogada del demandante, o del damandante que no tiane abogado, as):

 

 

 

 

 

 

DATE: Clerk, by . Deputy
(Fecha) JAN 15 2090 (Setrotario) _ ©. Escobed: (Aajunto
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).}
(Para prueba de entrega de esta citation use el formularia Proof of Service of Summons, (POS-010).)
[SEAL] NOTICE TO THE PERSGN SERVED: You are served
1. (J asan Individual defendant.
2. [~] asthe person sued under the fictitious name of (specify):
3. [[_] on behalf of (specify):
under: [~_] CCP 416,10 (corporation) [__] CCP 416.60 (minor)
[__] CCP 416.20 (defunct corporation) [] CCP 416.70 {conservatee)
[_"] SCP 416.40 (association or partnership) [__] CCP 416.90 (authorized person)
[J other (specify):
4. [_] by personal delivery on (data) Pano tof?
hdkiat Gorelteamee SUMMONS Coie i Proms aaron

SUM-100 (Rev. July t, 2009]
For your protection and privacy, please press the Clear

 

 
 

 

Case 5:20-cv-00424-JGB-SP Document 1-1 Filed 02/27/20 Page 4of13 Page ID #:7

CM-010

 

“Zulu Ali Esq. SEN 250868; Wihham & Sorkin aq. SON aipaeoe ce ane
Law Offices of Zulu Ali

2900 Adams Street Suite C13
Riverside, CA 92504

TELEPHONE NO.: bec a FAX NO! sat ete
ATTORNEY FOR (Name): Pegasus Properties and Investments et. al. SUPERIOR COURT OF CALIFORNIA
SUPERIOR COURT OF CALIFORNIA, COUNTY OF Riverside COUNTY OF RIVERSIDE
STREET ADDRESS: 4050 Main Street
city ANO zip cone: Riverside, CA 92501 E. Ese
_srancx name: Riverside Historic Courthouse obedo
CASE NAME:
Pegasus Properties and Investments LLC et. al. v. Burkhalter

CIVIL CASE COVER SHEET Complex Case Designation seme

ee [_] Limited [1] counter [] Joinder RIC 2 0 0 0 2 02

 

 

 

(Amount (Amount
demanded demanded is Filed with first appearance by defendant
exceeds $25,000) $25,000 or less) (Cal. Rules of Court, rule 3.402) DEPT:

{tems 1—6 below must be completed (see instructions on page 2).
1. Check one box below for the case type that best describes this case:
Auto Tort Contract Provisionally Complex Civil Litigation

 

 

 

 

 

Auto (22) C1] readied contractMwarranty (06) (Cal. Rules of Court, rules 3.400-3.403)
Uninsured motorist (46) ([_] Rule 3.740 collections (09) ([_] AnttrusiTrade regulation (03)
Other PIPDIWD (Personal Injury/Property  [__] Other collections (09) [_] Construction defect (10)
Damage/Wrongful Death) Tort [] Insurance coverage (18) Locos Mass tort (40)
Asbestos (04) [J other contract (37) [_] Securities litigation (28)
Product liability (24) Real Property [_] Environmental/Toxic tort (30)
Medical malpractice (45) [] Eminent domain/inverse [] ineurance coverage claims arising from the
Other PI/PD/WD (23) condemnation (14) above listed provisionally complex case
Non-Pl/PDIWD (Other) Tort [__] Wrongful eviction (33) types (41)
Business tort/unfair business practice (07) Other reel property (26) sceeroornent of dudgenertt
(__] civil rights (08) Uniawful Detainer [7] Enforcement of judgment (20)
[J] Defamation (13) Commercial (31) Miscellaneous Civil Complaint
Fraud (16) Residential (32) [_] rico (27)
[J intettectual property (19) Drugs (38) Other complaint (not specified above) (42)
[_] Professional negligence (25) Judicial Review eassiigiicenaa tial Ceiitines
CJ other non-P/PDIWD tort (35) Asset forfeiture (05) CJ Partnership and corporate governance (21)
Fassloyment EJ Petition re: arbitration award (11) CJ Other petition (not specified above) (43)
Wrongful termination (36) [_] writ of mandate (02)
[__] Other employment (15) [J other judicial review (39)

 

 

 

2. Thiscase |__| is isnot complex under rule 3.400 of the California Rules of Court. if the case is complex, mark the
factors requiring exceptional judicial management:
a. (J Large number of separately represented parties d. CJ Large number of witnesses
b.L_] Extensive motion practice raising difficult or novel _ e. |__] Coordination with related actions pending in one or more courts
issues that will be time-consuming to resolve in other counties, states, or countries, or in a federal court
c.[__] Substantial amount of documentary evidence t. (_] substantial postjudgment judicial supervision

Remedies sought (check all that apply): al v] monetary b.[_] nonmonetary; declaratory or injunctive relief —_c. punitive
Number of causes of action (specify): 4; Conversion, Fraudulent Misrepresentation; Fraudulent Concealment; UR
This case [_] is isnot aclass action suit.

6. Ifthere are any known related cases, file and serve a notice of related case. (You may use form CM-0165.)

Date: 1/13/2020
Sierra Dermey Esq.

HDHnNy (TYPE OR PRINT NAME)
{

ne w

 

NOTICE Sor

¢ Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except smail claims cases or cases filed
under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
in sanctions.

* File this cover sheet in addition to any cover sheet required by local court rule.

* If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
other parties to the action or proceeding.

¢ Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for Statistical purposes only. -

 

 

 

Fi ted for Mandatory Us: Cal. Rutes of Court, rules 2.30, 3 220, 3.400-3.403, 3.749;
“hou conor Califorma . CIVIL CASE COVER SHEET Cal. Standards of Judicial Admenistration, std. 3.10

CM AINIDa: bast OF
Case 5:20-cv-00424-JGB-SP Document1-1 Filed 02/27/20 Page5of13 Page ID#:8

. Chi-0

INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET 0
To Plaintiffs and Others Filing First Papers. f you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your firat paper, the Civif Case Cover Sheet contalned on page 1. This Information will be used to compile
statistics about the types and numbers of cases filed. You must completa items 1 through 6 on the sheet. in item 1, you must chack
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check tha more specific one. ff the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you In completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed onty with your inltlal-paper. Fallura to-file 2 cover sheet with the first Paper filed In a civil case may subject a party,
its counsel, or both to-sanctions under rules 2.30 and 3.220 of the Califomia Rulas of Court.

To Partles in Rule 3.740 Collections Cases. A “collections case" under rule 3.740 Is defined as an action for recovery of money
owed in a sum stated to be-certatn that is not more than $25,000, exclusive of Interest and atiomey’s fees, arising from a transaction In
which property, services, or money was acquired on credit. A collections casa does not include an action seeking tha following: (1} tort
damages, {2} punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The Identification of a-case as a mule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and caee management rules, unless a defandant files a responsive pleading. A rule 3.740 collections
case will be subject to tha requirements for service and obtaining a Judgment in rule 3.740.

To Parties in Complex Cases. In complex cases only, partles must also uga tha Civil Case Cover Sheet to dasignata whether tha
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the Califomia Rules of Court, this must be indicated by
compieting the appropriate boxes in Items 1 and 2. Ifa plaintiff designates a case as complex, the cover sheet must ba served with tha
complaint on alt parties to the action. A defendant may file and serva no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case Is ‘not complex, or, if the plaintiff has made no designation, a designation that

 

 

the'cass is complex. CASE TYPES AND EXAMPLES
Auto Tort Contract Provislonally Complex Civil Litigation (Cal.
Auto (22)}-Personal Injury/Property Sreach of Contract(Warranty (08) Rules of Court Rules 3.400-3,403)
Damage/Wrangful Death Breach of Rental/Lease Antitust/Trade Regulation (03)
Uninsured Motorist (46) (if the Contract (not unlawful detainer Construction Dafact (10)
case involves an uninsured or wrongful eviction) Claims Involving Mass Tort (40)
motorist claim subject to ContraclWarranty Breach-Seller Securities Litigation (28)
arbitration, check this item Plaintiif (not fraud or negligence) Environmental/Toxic Tort (30)
instead of Auto) Negligent Breach of Contract/ Insurance Coverage Cialis ,
Other PUPDAWD (Personal Injury/ rranty anSing Irom p orally complax
Property Dameware peath) Other Breach of Contract/Warranty casa hype fisted above) {41)
Tort Coillactions {e.g., money owed, open Enforcement of Judgment
Asbestos (04) book accounts) (08) Enforcement of Judgment (20)
Asbestos Property Damage Collection Cass—Saller Plaintiff Abstract of Judgment (Out of
Asbestos Personal Injury! Other Promissory Note/Collections County)
Death Casa: Confession of Judgment (non-
Product Liability (not ashastas or Insurance Coverage (not provisionally domastic relations)
toxicfenviranmental) (24) complex) (18) Sister State Judgment
Medical Malpractica (45) Auta Subrogation Administrative Agency Award
Medical Mafpractica— Other Coverage (not unpaid taxes)
Physicians & Surgeons Other Contract (37) Petition/Certification of Entry of
Olher Professional Health Care Contractual Fraud Judgment on Unpald Taxes
Malpractice Other Contract Dispute Other Enforcement of Judgment
Ciher PI/PDJWD (23) Real Propesty ; Case
Premises Liability (¢.g., slip Eminent Domaini/inverse Miscellaneous Civit Complaint
and fall) Condemnation (14) RICQ {27}
Intentional Bodily Injury/PDAVO Wrongful Eviction (33) ore aa (not specified

(o.g., assault, vandalism)

Other Real Property (o.9., quiet title) (26)

Declaratory Relief Onty

Intentional Infiletion of Writ of Possession af Real Pro
Ematonal Distress Mortgage Foreclosure Pert ee (non
Negligent Infict ion of Quiet Title ; Mechanics Lien
fon. ass” Other Real Property (nof eminan :
Other PuPDIWD doman, landlardtenant or Omar Commercial Complaint,
Non-Pl/PD/WD (Other) Tort forsclasizre) Other rt laint mplen)
Business Tort/Untair Business Unfawful Detainer (non-tortinon-complex)
Practice (07) Commercial (31) Miscellaneous Civil Petition
Civil Rights (e.g., discrimination, Residential (32) Partnership and Corporate
false arrest) (not civil Drugs (38) (if the case Invofves itfagel Govemanca (21)
Harassment) (08) drugs, chack this tem; otherwise, Other Petition (not specified
Defamation (e.g., slander, tibel) feport as Commercial or Residential above) (43)
(13) Judictal Review Civil Harassment
Fraud (16) Asset Forfalture (05) Workplaca Viclenca
intellactual Property (19) Petition Re: Arbitration Award (11) Elder/Dependent Adult
Professional, Negligence (25) Whit of Mandate (02) Abuse
Legal Malpractice Writ-Administratve Mandamus Election Contest
Other Professional Malpractice Wrt-Mandamus on Limited Court Petition for Name Change
(net medical or legal) Casa Matter Petition for Rellef From Late
piher Non-PUPDAND Tort (35) Writ-Other Limited Court Case Claim
maploymen iti
Wrongful Termination (38) other JRaie ien (39) Other Civil Petition
Other Employment (15) Review of Health Officer Order
Notice of Appeal-Labor

CM-010 [Rav. July 1, 2007]

Commissioner Appeals

 

CIVIL CASE COVER SHEET

Paga 2 ot2
Case 5:20-cv-00424-JGB-SP Document 1-1 Filed 02/27/20

a

Page 60f13 Page ID #:9

 

 

t  Zutu Ali, Esq. (CSBN 252998) 1765 sured Ft E
William G. Sorkin Esq. (CSBN 317 2) . LIFORNIA
2 || Sajjad Hussein Esq. (CSBN 318154) Cou oF veHigE
Sierra Noel Denny (CSBN 326049) JAN 15 2020
3 |) Jessica Mercado Esq. (CSBN 242965)
LAW OFFICE OF ZULU ALI ©, Escobedo
4 | 2900 Adams Street, Suite C13 seuaieaiemhdteinimmmeeneree)
Riverside, CA 92504.
5 || Telephone: (951) 782-8722
6 Facsimile: (951) 346-9101
Attorney for PLAINTIFFS,
7 | Pegasus Properties and Investments LLC; Laurie Burkhalter; and Kirsten Clough
8 ‘
9
10 SUPERIOR COURT OF THE STATE OF CALIFORNIA
3, FOR THE COUNTY OF RIVERSIDE
Re. 12 Pegasus Properties and Investments LLC; CASE NO. 44 ,
EEF 1g | Lautle Burkhalter; and Kirsten Clough RIC 2000202
ba -
si g Plaintiffs, PLAINTIFE’S COMPLAINT FOR:
= d ‘ 14 1. Conversion
S28 v. 2. Fraudulent Misrepresentation
= 8 . 45 3. Fraudulent Concealment
3 Jennifer Burkhalter, an individual and DOES 1 4. Unjust Enrichment
16} through 25
Demand for Jury Trial
17 Defendants.
18
19
20 Complainants Pegasus Properties and Investments LLC (hereinafter PEGASUS); Laurie
ar Burkhalter; and Kirsten Clough (collectively PLAINTIFFS) allege as follows.
9 1. PEGASUS is a limited liability corporation headquartered in the County of Riverside,
93 | im the State of California, |
i
24 2. Plaintiff Laurie Burkhalter is an individual who resides in the County of San
95 Bemardino, State of California. |
26 3. Plaintiff Kirsten Clough is an individual who resides in the County of Norfolk, State
of Massachusetts.
27

to
os

4

 

 

 
 

Case 5:20-cv-00424-JGB-SP Document 1-1 Filed 02/27/20 Page 7 of13 Page ID #:10

LAW OFFICE OF ZULU ALI
2900 Adams Street, Suite C13

Riverside, CA 92504

ww wo SD KO th Fh OY BD oe

NH rs ba
Soh RP OSE BSSSERTREREEH ZOE

nm
co

 

4, Defendant Jennifer Burkhalter (hereinafter DEFENDANT) is an individual who
resides in the County of Los Angeles, State of California.

5. The actions in the complaint, including the fraudulent transactions took place in
Riverside County, making venue proper in Riverside County. .

6. PEGASUS is ignorant of the true names and capacities of defendants sued herein as
DOES 1 through 25 inclusive, and therefore sues these defendants by fictitious names. PEGASUS
will amend this complaint to identify the true names and capacities of said defendants when
ascertained. PEGASUS is informed and believes and thereon alleges that each of the fictitious
named defendant is responsible in some manner for the occurrences herein, that PEGASUS’s
damages as alleged herein was proximately caused by their acts and/or omissions, and/or that
defendants claim an interest in property that is addressed in this complaint.

GENERAL ALLEGATIONS

7. PEGASUS is in the business of buying and selling real property.

8. In order to purchase and sell properties, PEGASUS received money from
DEFENDANT; Plaintiff Laurie Burkhalter, and Plaintiff Kirsten Clough,

9. Plaintiff Kirsten Clough contributed substantial moneys to PEGASUS for the

 

purposes of PEGASUS’s ability to conduct business.
10. Plaintiff Kirsten Clough at no point permitted money given by her to PEGASUS to be

used for non-business purposes.
il. Plaintiff Kirsten Clough invested the money in PEGASUS with the expectation that

she would at 4 minimum receive her investment back.

12. PEGASUS has multiple managers, including both DEFENDANT and Plaintiff Laurié

Burkhalter.
13. DEFENDANT was a manager of PEGASUS, but at no time was DEFENDANT the |
|

sole owner or manager of PEGASUS.
14. Atall times mentioned herein PEGASUS maintained an account with Wells Fargo for

business transactions such as the purchase and renovation of properties.

 
 

Case 5:20-cv-00424-JGB-SP Document 1-1 Filed 02/27/20 Page 8of13 Page ID #:11

LAW OFFICE OF ZULU ALY
2900 Adams Street, Suite C13

Riverside, CA 92504

eo Pp ST DH UH fF Ww BB

ie
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

 

15. At no point did PEGASUS or manager Laurie Burkhalter give DEFENDANT
permission to use PEGASUS assets for personal use without consent of all members.
16. Between December 26, 2016 and April 11, 2018, DEFENDANT wrote checks to
herself, and her parents from PEGASUS accounts using PEGASUS’s funds.
17, DEFENDANT wrote checks amounting to approximately 316,043 dollars.
FIRST CAUSE OF ACTION

 

Conyersion
(By PEGASUS Against all Defendants)

18. PEGASUS incorporates the allegations contained in the foregoing paragraphs as
though fully set forth herein in their entirety. ,

19, PEGASUS owned the personal property, money in the amount of 316,043 dollars.

20. _Asalleged above, DEFENDANT, by way of unauthorized. checks written from
PEGASUS accounts, unlawfully took funds from PEGASUS. |

21, DEFENDANT’s unlawful taking of funds was not authorized by PEGASUS.

22. $DEFENDANT’s unlawful taking of funds was not for the benefit of PEGASUS.

23. Asa direct and proximate result of Defendant’s conversion of property of PEGASUS,
PEGASUS has been damaged in.an amount not less than 316,043 dollars. ;

24.. In doing the things alleged herein, DEFENDANT acted with malice, oppression, and
fraud, in conscious disregard of PEGASUS’s rights, thereby warranting the assessment of punitive
damages,
~ SECOND CAUSE OF ACTION

Fraudulent Misrepresentation

PEGASUS: Laurie Burkhalter, and Kirsten Clough,
25. PLAINTIFFS incorporates the allegations contained in the foregoing paragraphs as |

   

though fully set forth herein in their entirety.
26 _—_In writing and cashing the aforementioned unauthorized checks, DEFENDANT

represented to Wells Fargo that PEGASUS authorized the checks.

 

 

 
 

 

Case 5:20-cv-00424-JGB-SP Document 1-1 Filed 02/27/20 Page 9of13 Page ID #:12

LAW OFFICE OF ZULU ALE

2900 Adams Strect, Suite C13

Riverside, CA 92504

o 2 ND AN A & BD Boe

Me 6UNMhlUWN Opa NH NM NN Bp
eu aGP Sk 8S seuegearupes

fraud, in conscious disregard of PLAINTIFFS’ rights, thereby. warranting the assessment of punitive

_ though fully set forth herein in their entirety.

" duty to disclose to ali managers of PEGASUS that she was writing and cashing checks for personal.

 

27. Further, in writing and cashing the aforementioned unauthorized checks,
DEFENDANT represented that Plaintiffs Laurie Burkhalter and Kirsten Clough authorized usage of
moneys put into PEGASUS and used by PEGASUS to be removed from PEGASUS.

28. These representations were false. The true facts are that PEGASUS did not authorize
the aforementioned checks, and that Plaintiffs Laurie Burkhalter and Kirsten Clough did not
authorize DEFENDANT to take moneys contributed to PEGASUS and earned by PEGASUS from
PEGASUS.

29. In order to cash the aforementioned checks, Wells Fargo relied on the representations

from the defendants that the transactions were authorized by PEGASUS,
30. Asaresult of this reliance, PLAINTIFFS was damaged in an amount not less than
310,000 dollars, the amount that defendants received from the aforementioned unauthorized checks.
31. In doing the things alleged herein, DEFENDANT acted with malice, oppression, and

damages.
THIRD CAUSE OF ACTION

' Fraudulent Concealment

(By PEGASUS and Laurie Burkhalter, Against All Defendants)

32, PLAINTIFFS incorporate the allegations contained in the foregoing paragraphs as

33. In writing and cashing the aforementioned unauthorized checks, DEFENDANT had a

use.
34. Instead, DEFENDANT intentionally failed to disclose these facts to PEGASUS or ;

fellow manager Laurie Burkhalter. |
35. Had these facts been disclosed ta PEGASUS and fellow manager Laurie Burkhalter,

they would have taken steps to.cancel these checks, and to prevent Wells Fargo from cashing these.

checks on behalf of DEFENDANT.

 
 

Case 5:20-cv-00424-JGB-SP Document 1-1 Filed 02/27/20 Page 10of13 Page ID #:13

1 36. Asa direct and proximate result of the aforementioned concealment, PEGASUS and

2 | Laurie Burkhalter were damaged in an amount not less than 310,00 dollars, the amount that |

3 } defendants received from the aforementioned unauthorized checks.

4 37. In doing the things alleged herein, DEFENDANT acted with malice, oppression, ind
5 {| fraud, in conscious disregard of PEGASUS and Laurie Burkhalter’s rights, thereby warranting the

6 || assessment of punitive damages.

7 FOURTH CAUSE OF ACTION

8 Unjust Enrichment

9 (By PLAINTIFFS against ail defendants)

10 38. | PLAINTIFFS incorporate the allegations contained in the foregoing paragraphs as:

11 | though fully set forth herein in their entirety.

3 3 2 39, By writing and cashing checks with funds belonging to PEGASUS as alleged

be ag 13 || hereinabove, DEFENDANT has been unjustly enriched in an amount not less than 300,000 dollars.

A 4] w

+ 154 W

° 16 | W
i77 W
18 PRAYER FOR RELIEF |
19 Wherefore, PLAINTIFFS prays for judgment against Defendants, and each of them as follows:
20 FOR THE FIRST THROUGH FOURTH CAUSES.OF ACTION
21 1. For Special damages according to proof:
22 2. For General damages according to proof: !
23 3. For Punitive Damages according to proof; |
24 4, For costs of suit incurred herein; and
25 5. For such other and further relief as the Court deems just and proper. |
26 | WW
27 | WW

28 | W

 

 
“Case 5:20-cv-00424-JGB-SP Document 1-1 Filed 02/27/20 Page 110f13 Page ID #14

1 | Plaintiffs hereby demand a jury trial.

2

3 || Dated December 19, 2019 LAW OFFICE OF ZULU ALI

4

5

6 By.
Zulu Ali, .

7 William G. Sorkin Esq.
Sajjad Hussein Esq.

8 Sierra Noel Denny Esq.
Jessica Mercado Esq.

9 Attomey for P S

10 .

11

12

LAW OFFICE OF ZULU ALI
2900 Adams Street, Suite C13
Riverside, CA 92504
Mm N NH Wt
“Oo 4F ORR SERS REESE
t

bo
oo

 

 

 

 
Case 5:20-cv-00424-JGB-SP Document 1-1 Filed 02/27/20 Page 12 o0f13 Page ID #:15

VERIFICATION

=

 

L the undersigned, verify:

I am a party to this action. I have read the above document and know its contents. The matters
stated in it are true of my own knowledge except as to those matters which are stated on the
information and belief, and as to those matters, I believe them to be true.

I declare under penalty of perjury pursuant to the laws.of the state of California that the foregoing
is true and correct.

YW
Executed on Dece wher | a , 2019 at Riverside, CA,

Hn UA

KIRSTEN CLOUGH

oO a TO mH F&F &

NH NM WN of Ro HM
era GPF SRP E RSE REESE Se

 

 
Case 5:20-cv-00424-JGB-SP Document 1-1 Filed 02/27/20 Page 13 0f13 Page ID #:16

—_

VERIFICATION
J, the undersigned, verify: |
J am a manager of Pegasus Properties and Investments LLC, a party to this action. I have read the
above document and know its contents. The matters stated in it are true of my own knowledge
except as to those matters which are stated on the information and belief, and as to those matters,
I believe them to be tme.

I declare under penalty of perjury pursuant to the laws of the state of California that the foregoing
is true and correct.

Executed on__ 12.| 19 (4

 

eo Se SH A HW m Ww BP

=
So

 

Be NM NM HN oh oP
erro SF SSPE SES RR EGE

 

 
